                                   O S B O R N L A W, p.c.

                                 43 West 43rd Street, Suite131
                                 New York, New York 10036


DANIEL A. OSBORN                                                                 TELEPHONE
LINDSAY M. TRUST                                                                 212 - 725 - 9800

                                                                                 FACSIMILE
                                                                                 212 - 500 - 5115




                                        April 30, 2021


              VIA ECF

              Honorable Sarah L. Cave
              United States Magistrate Judge
              United States Courthouse
              40 Foley Square
              New York, New York 10007

                             Re:    Mathews v. Commissioner of Social Security,
                                    Civil Action No. 20-cv-05710-AT-SLC

              Dear Judge Cave,

                      We write on behalf of plaintiff, Tretrice Mathews, and with
              the consent of the defendant, request a 45-day extension of time to
              file plaintiff’s motion for judgment on the pleadings. Plaintiff’s
              motion is due on April 30, 2021. Plaintiff respectfully requests an
              extension of time up to and including June 14, 2021. This is
              plaintiff’s first request for an extension of time.

                     Subject to the approval of the Court, the parties propose the
              following revised briefing schedule:

                         a. Plaintiff to file her motion for judgment on the
                            pleadings on or before June 14, 2021;
Honorable Sarah L. Cave
April 30, 2021
Page 2

                  b. Defendant to file its response/cross-motion on or
                     before August 13, 2021; and

                  c. Plaintiff to file her reply (if any) on or before
                     September 3, 2021.

              Thank you for your consideration of this request.



                                            Respectfully submitted,


                                            s/Daniel A. Osborn
                                            Daniel A. Osborn
                                            OSBORN LAW, P.C.
                                            43 West 43rd Street, Suite 131
                                            New York, New York 10036
                                            Telephone:    212-725-9800
                                            Facsimile:    212-500-5115
                                            dosborn@osbornlawpc.com

                                         Plaintiff's request for an extension of time to file her
                                         motion for judgment on the pleadings (ECF No. 22)
                                         is DENIED WITH LEAVE TO RENEW. The Court may
cc: Leslie Ramirez-Fisher, Esq. (by ECF) extend this deadline only "for good cause." Fed. R.
                                         Civ. P. 6(b)(1)(A). Additionally, this Court's
                                         Individual Practices in Civil Cases require requests
                                         for extensions of time to state "the reason for the
                                         present request." Rule I.E. Because Plaintiff's
                                         letter-motion offers no reason for the requested
                                         extension, the Court is unable to rule on it.
                                         Accordingly, Plaintiff may re-file her request in
                                         compliance in the Federal Rules and this Court's
                                         Individual Practices.

                                           The Clerk of the Court is respectfully directed to
                                           close ECF No. 22.

                                           SO ORDERED       5/3/2021
